         Case 3:19-cv-01156-MPS Document 66 Filed 05/26/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  MARCIA COPELAND,
      Plaintiff,

          v.                                                 No. 3:19cv1156 (MPS)

  US BANK CUST PC5 STERLING NATIONAL,
  et al.,
          Defendants.



                                             ORDER

       Plaintiff Marcia Copeland, M.D., proceeding pro se, commenced this action against

various defendants asserting claims concerning the sale of her property in a tax lien sale in New

Jersey. (ECF No. 1.) In August 2019, the plaintiff filed an Amended Complaint which named

additional defendants. (ECF No. 14.) According her leniency in light of her pro se status, the

Court permitted the plaintiff an opportunity to amend because it was “not clear which defendants

are accused of what causes of action or when particular conduct occurred.” (ECF No. 44.)

Thereafter, the plaintiff filed multiple amended complaints. See ECF Nos. 48, 49, 50. In April

2020, the plaintiff filed a fifth amended complaint. (ECF No. 58.) The named defendants include

Kay & Jay Realty LLC of New Jersey; the City of Camden, New Jersey; Township of Ballmawr;

New Jersey Attorney General; New Jersey attorneys Susan Purvin and Melissa Crotty; Judge

Famular; Sheriff "Whip" Wilson of Camden County; New Jersey; fig NJ18 LLC; and District

Judge Hillman. The allegations extend to claims about other New Jersey properties the plaintiff

owns that are involved in litigation and tax liens. For the reasons set forth below, the Court finds

that venue is improper and transfers this case under 28 U.S.C. § 1406(a) to the United States

District Court for the District of New Jersey.
          Case 3:19-cv-01156-MPS Document 66 Filed 05/26/20 Page 2 of 3



I.      Discussion

        Venue in federal courts is governed by 28 U.S.C. § 1391(b), which states

        A civil action may be brought in --
        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located;
        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of the
        action is situated; or
        (3) if there is no district in which an action may otherwise be brought as provided
        in this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.

The plaintiff's choice of venue is puzzling. The Court has carefully reviewed the plaintiff's filings.

None of the plaintiff’s submissions indicate any discernible connection to Connecticut. The

plaintiff is a New Jersey resident, the properties at issue are all located in New Jersey, most of the

defendants are in New Jersey, and the events at issue occurred in New Jersey. Because fewer than

all of the defendants reside in the District of Connecticut, no "substantial part" of the alleged events

occurred in Connecticut, and because this action should have been properly brought in another

district, the District of Connecticut is an improper venue for this action.

        When venue is improper in the district court in which the plaintiff has filed the action, the

court must either transfer it, if the court determines that it is in the interest of justice to do so or

dismiss the action without prejudice. 28 U.S.C. § 1406(a). Section 1406(a) of Title 28 of the

United States Code provides:

        The district court of a district in which is filed a case laying venue in the wrong
        division or district shall dismiss, or if it be in the interest of justice, transfer such
        case to any district or division in which it could have been brought.
“After finding that venue is wrong, ‘[w]hether dismissal or transfer is appropriate lies within the

sound discretion of the district court.’” Padilla v. City, Town, or Municipality of Dallas Co., Texas,

No. 3:19CV1115(VAB), 2019 WL 3766375, at *3 (D. Conn. Aug. 9, 2019)(quoting Minnette v.

Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993)). Transfer should be the usual remedy for

                                                   2
           Case 3:19-cv-01156-MPS Document 66 Filed 05/26/20 Page 3 of 3



improper venue. See 17 MOORE'S FEDERAL PRACTICE ¶ 111.34 (3d ed. 2020)(“[o]rdinarily, transfer

will be in the interest of justice because normally dismissal of an action that could be brought

elsewhere is time consuming and justice-defeating.”). “When a plaintiff’s choice of venue is

improper, a district court may sua sponte transfer the case . . . .” Ventricelli v. Nicklin, No.

119CV0230, 2020 WL 132334, at *3 (N.D.N.Y. Jan. 13, 2020). See MRP, LLC v. Barr & Barr,

Inc., No. 11 CIV. 0896 (DAB), 2011 WL 13266913, at *1 (S.D.N.Y. Mar. 7, 2011) (where venue

is improper, “courts may sua sponte transfer cases.”)(citing cases). Because the alleged events

took place in New Jersey, this case could have been brought there in the first instance.

Accordingly, the Court orders that this case be transferred pursuant to 28 U.S.C. § 1406(a) to the

United States District Court for the District of New Jersey.

II.      Conclusion

         Accordingly, the Court orders that this case be transferred pursuant to 28 U.S.C. § 1406(a)

to the United States District Court for the District of New Jersey.

         IT IS SO ORDERED.

                                              _______/s/____________
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                May 26, 2020




                                                  3
